      Case 1:19-cv-00555-HSO-JCG Document 14 Filed 04/15/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

 HOPE ELLY,                                        )
 Plaintiff,                                        )
                                                   )                 CIVIL ACTION NO.
 v.                                                )                1:19-cv-555-HSO-JCG
                                                   )
 BOOKS-A-MILLION, INC.,                            )
 Defendant.                                        )

                           JOINT STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) Fed. R. Civ. P., the parties hereby give notice to the Court

that they have resolved this matter. The parties therefore stipulate that this case is dismissed with

prejudice and each party will bear its own costs and fees.

       Respectfully Submitted, this 15th day of April 2020.



      THE ADA GROUP, LLC                          BAKER, DONELSON, BEARMAN,
                                                  CALDWELL & BERKOWITZ, PC

      /s/ Pshon Barrett      _________            /s/ Juan B. Hernandez_________________
      Pshon Barrett (MS Bar #2071)                Juan B. Hernandez (MSB #104787)
      4001 Carmichael Road, Suite 570             Jennifer G. Hall (MSB # 100809)
      Montgomery, Alabama 36106                   One Eastover Center
      334.819.4030 p                              100 Vision Drive, Suite 400
      334.819.4032 f                              Jackson, MS 39211
      Pshon.Barrett@ADA-Firm.com                  Telephone: (601) 351-2400
      Attorney for Plaintiff                      Facsimile: (601) 351-2424
                                                  Email: jhernandez@bakerdonelson.com
                                                          jhall@bakerdonelson.com
                                                  Attorneys for Defendant, Books-A-Million, Inc.
      Case 1:19-cv-00555-HSO-JCG Document 14 Filed 04/15/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 15, 2020, I electronically filed the foregoing with the

Clerk of the Court by the CM/ECF system which will send a notice of electronic filing to all parties

of record.


                                    THE ADA GROUP, LLC

                                 /s/ Pshon Barrett
                                 Pshon Barrett, Esq.
                                 Attorney for Plaintiff
